DETAILED ACTION
Claim(s) 1-7 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/28/2019 and 10/18/2019 are being considered by the examiner.
Drawings
The drawings are objected to because Figure 1, element 20 reads “heigh correction device main body” when it should read --height correction device main body--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Objections
Claims 1-3 and 6-7 are objected to because of the following informalities:
Claim 1 (page 55, line 12) should read --elapse of a body movement detection standby time--
Claim 2 (page 55, line 26-27) appears it should read --generates the height difference…--
Claim 3 (page 56, line 11) should read --set the blood pressure measurement--
Claim 6 (page 58, lines 8-9) should read --a height correction device according to claim 1-- 
Claim 7 (page 59, lines 19-20) should read --elapse of a body movement detection standby time--
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, in light of the specification, the claim fails to inform with reasonable certainty the scope of the invention. Claim 1 recites the limitation “that obtains the height of the attachment position of the blood pressure measurement device from the second position information signal”. In light of the specification, it is unclear what “that” is. It appears that the processing circuit is configured to obtained the height of the position of the heart from the first position information signal and the second position information signal (page 27, lines 10-16). It is recommended to the applicant to amend the claim to read along the lines of --obtain the height of the position of the heart from the first position information signal and obtain the height of the attachment position of the blood pressure measurement device from the second position information signal--. For the purposes of examination, the processing circuitry is interpreted as being configured to obtain both the first and second position information signal. Claims 2-6 are rejected due to their dependence from claim 1. 
Regarding Claim 3, the term "irregularly" in claim 3 is a relative term which renders the claim indefinite.  The term "irregularly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 3 recites that the blood pressure is irregularly performed after the height correction value is update, however, the specification and claims do not define “irregularly” nor does it define how often the height 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 and 6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claim 4, the limitation “a belt that is wound around the subject” encompasses a human organism. It is recommended to the applicant to amend the claim to recite --a belt that is configured to be wound around the subject-- 
Regarding Claim 6, the limitation “a wrist type blood pressure measurement device attached to a wrist of a subject, or an upper arm type blood pressure measurement device attached to an upper arm” encompasses a human organism. It is recommended to the -- 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7 appear to be allowable over the prior art made of record. The closest prior art of record includes David E. Quinn (Pub. No. US 2016/0029904), hereinafter referred to as Quinn and Kuschel et al. (Pub. No. US 2010/0179439), hereinafter referred to as Kuschel. 
Quinn discloses a blood pressure measurement system using a blood pressure sensor and multiple altimeters located at different positions on a user’s body (Fig. 5, elements 102 and 104), for example one at a level of a heart and one at the wrist or ankle. Quinn further discloses the multiple altimeters are configured to transmit multiple height measurements to the processing circuitry (Fig. 1 and Fig. 6). Quinn further discloses calculating a blood pressure correction parameter using the difference between altimeter measurements (Fig. 6, element 510). However, Quinn does not disclose, teach, or reasonably suggest, reference transmitters and receivers to determine the height difference, where the reference receivers are located at a predetermined distance. Further, Quinn does not disclose, teach, or reasonably suggest, calculating the height correction value based on a body movement detection standby time detected by the first and second sensors.
Kuschel discloses a device for correcting a blood pressure measurement (Abstract). Kuschel further discloses a transmitter emitting a signal close to the location of measurement to three receivers mounted at different altitude positions of the living being (para. [0008]). . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0198977, discloses determining a height difference between the heart and a detection location, which may cause a change in a blood pressure measurement, through a RF response (para. [0129], and Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791            

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791